DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and species (1) (the target DNA is RPGR-ORF15 region, see claim 3) in the reply filed on August 8, 2022 is acknowledged. Claims 1-9 will be examined. 

Drawings
Some words or letters in Figures 5-7 cannot be recognized.  Applicant is required to submit new Figures 5-7.  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 3 is objected to because of the following informalities: (1) “RPGR-ORF” and “STRC” are abbreviations. They can be used only when whole phrases represent these abbreviation appear once; and (2) “RPGR-ORF15 region, mitochondria or STRC” should be “a RPGR-ORF15 region, a mitochondria DNA region or a STRC gene region”. 
Claim 4 is objected to because of the following informalities: (1) “mitochondria” should be “mitochondria DNA”; and (2) “STRC” should be “STRC gene”. 
Claim 6 or 9 is objected to because of the following informality: “(b)” should be “step (b)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected as vague and indefinite. Since “depth of coverage” refers to the number of times a nucleotide is read during sequencing (see attached definition for “depth of coverage”), there is no definition for “depth coverage” in the specification and claims 1 and 5 do not require sequencing a plurality of fragments of the region of the target DNA, it is unclear why 
a minimal depth coverage for the region of the target DNA can be more than 900, 1,000, 2,000, 3,000, 4,000, 5,000, or 6,000 reads. Please clarify. 
Claim 6 is rejected as vague and indefinite. Since “depth of coverage” refers to the number of times a nucleotide is read during sequencing (see attached definition for “depth of coverage”), there is no definition for “depth coverage” in the specification and claims 1, 5, and 6 do not require sequencing a plurality of fragments of the region of the target DNA, it is unclear why the minimal depth coverage can be about 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, or 21 times higher than another method, the another method using transposase-based Nextera fragmentation in step (b). Please clarify. 
Claim 9 recites the limitation “the repaired fragments comprising a 3’-adenine overhang” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “repaired fragments comprising a 3’-adenine overhang” before “the repaired fragments comprising a 3’-adenine overhang”. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pandolfo et al., (US Patent No. 6,150,091, published on November 21, 2000). 
Regrading claims 1, 2, 7, Pandolfo et al., teach a method of constructing a sequencing library for a region of a target deoxyribonucleic acids (DNA), comprising: (a) performing a long range polymerase chain reaction (LR-PCR) amplification of the target DNA (ie., X25 gene from  FRDA patients), thereby producing a plurality of amplified target DNA products; and b) fragmenting the plurality of amplified target DNA products by using a deoxyribonuclease (DNase) (ie., the restriction enzymes), thereby producing a plurality of fragments of the region of the target DNA; wherein the region of the target DNA comprises a plurality copies of a repetitive
Sequence (ie., GAA repeats) as recited in claim 1 wherein the region of the target DNA further comprises a plurality of variations selected from the group consisted of nucleotide variant, single base substitution (eg., the point mutations in X25 gene), or small indel, transversion, translocation, inversion, deletion, truncation or gene truncation about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15 or 20 nucleotides in length, or a combination thereof as recited in claim 2, and the region of the target DNA is more than 1,000, 1,100, 1,200, 1,300, 1,400, 1,500, 1,600, 1,700, 1,800, 1,900, 2,000, 2,100, 2,200, 2,300, 2,400, or 2,500 bp in length as recited in claim 7 (see abstract and columns 9-12). 
	Therefore, Pandolfo et al., teach all limitations recited in claims 1, 2, and 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pandolfo et al., as applied to claims 1, 2, and 7 above, and further in view of Altucci et al., (US 2019/0284635 A1, priority date: May 22, 2017). 
The teachings of Pandolfo et al., have been summarized previously, supra. 
Pandolfo et al., do not disclose after step (b), end repairing the plurality of fragments of the region of the target DNA, adding a single adenine to the 3’ ends of end repaired fragments using a template independent polymerase, and ligating an adaptor to each end of the repaired fragments comprising a 3’-adenine overhang as recited in claim 9.
Altucci et al., teaches end repairing the plurality of fragments of the region of the target DNA, adding a single adenine to the 3’ ends of end repaired fragments using a template independent polymerase, and ligating an adaptor to each end of the repaired fragments comprising a 3’-adenine overhang as recited in claim 9 (see paragraph [0148]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 9 by end repairing the plurality of fragments of the region of the target DNA, adding a single adenine to the 3’ ends of end repaired fragments using a template independent polymerase, and ligating an adaptor to each end of the repaired fragments comprising a 3’-adenine overhang in view of the prior arts of Pandolfo et al., and Altucci et al.. One having ordinary skill in the art would have been motivated to do so because Altucci et al., have shown successfully end repaired the plurality of fragments of the region of the target DNA, added a single adenine to the 3’ ends of end repaired fragments using a template independent polymerase, and ligated an adaptor to each end of the repaired fragments comprising a 3’-adenine overhang (see paragraph [0148]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 9 by end repairing the plurality of fragments of the region of the target DNA taught Pandolfo et al., adding a single adenine to the 3’ ends of end repaired fragments using a template independent polymerase, and ligating an adaptor to each end of the repaired fragments comprising a 3’-adenine overhang in view of the prior arts of Pandolfo et al., and Altucci et al., such that the plurality of fragments of the region of the target DNA taught Pandolfo et al., would be used for other purposes such as in a sequencing reaction. 

Claim 1, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (Clinical Chemistry, 58, 1322-1331, 2012) in view of Andersen et al., (US 2014/0200149 A1, published on July 17, 2014). 
Regrading claims 1, 3, and 9,  Zhang et al., teach a method of constructing a sequencing library for a region of a target deoxyribonucleic acids (DNA), comprising: (a) performing a long range polymerase chain reaction (LR-PCR) amplification of the target DNA (ie., mitochondria DNA), thereby producing a plurality of amplified target DNA products; and b) fragmenting the plurality of amplified target DNA products, thereby producing a plurality of fragments of the region of the target DNA; wherein the region of the target DNA comprises a plurality copies of a repetitive sequence (eg., two CC repeats from the forward primer mt16426F and three GG repeats from the reverse primer mt16425R) as recited in claim 1 wherein the target DNA is a mitochondria DNA region as recited in claim 3, and after step (b), end repairing the plurality of fragments of the region of the target DNA, adding a single adenine to the 3’ ends of end repaired fragments using a template independent polymerase; and ligating an adaptor to each end of the repaired fragments comprising a 3’-adenine overhang as recited in claim 9 (see pages 1323 and 1324). 
Zhang et al., do not disclose fragmenting the plurality of amplified target DNA products by using a deoxyribonuclease (DNase) as recited in claim 1 wherein the DNase is DNase I as recited in claim 8. However, Zhang et al., teach fragmenting the plurality of amplified target DNA products to 200 bp (see page 1324, left column, the first paragraph).  
Andersen et al., teach that PCR products are fragmented with DNAse I to a range of 50-200 bp (see paragraph [0064]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 1 and 8 by fragmenting the plurality of amplified target DNA products using DNase I in view of the prior arts of Zhang et al., and Andersen et al.. One having ordinary skill in the art would have been motivated to do so because Zhang et al., teach fragmenting the plurality of amplified target DNA products to 200 bp (see page 1324, left column, the first paragraph) while Andersen et al., teach that PCR products are fragmented with DNAse I to a range of 50-200 bp (see paragraph [0064]) and the simple substitution of one kind of fragmenting method (ie., the fragmenting method taught by Zhang et al.,) from another kind of fragmenting method (ie., the fragmenting method using DNase I taught by Andersen et al.,) during the process of performing step (b) of claim 1, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the fragmenting method taught by Zhang et al., and the fragmenting method using DNase I taught by Andersen et al., are used for the same purpose (ie., fragmenting a plurality of amplified target DNA products) and exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 1 and 8 by fragmenting the plurality of amplified target DNA products using DNase I in view of the prior arts of Zhang et al., and Andersen et al., in order to obtain 200 bp DNA fragments. 
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Conclusion
16.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	 No claim is allowed. 
18.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 12, 2022